DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt and entry of Applicant’s Preliminary Amendment filed on Dec. 20, 2019 is acknowledged.
Claims 1-19 have been canceled.  Claims 20-39 have been added.  Overall, claims 20-39 are pending in this application.	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a fuel delivery assembly, fuel delivery unit, a swirl pot and an internal combustion engine” recited in claims 36 and 38, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “projecting abutment element”, “abutment elements”  and “fuel delivery unit”  recited in claims 25-28 and 38-39.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 20-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	- Claims 20, 36 and 38, the limitation the “associated pump housing section” renders the claim indefinite because it is unclear what the “associated pump housing section” is, as the applicants have claimed.  The applicants should clarify/define the element/features is the associated pump housing section.
- Claim 28, the term “preferably” is vague and indefinite and should not be used/ should be avoided in claim language. 
The claims not specifically mentioned are indefinite since they depended from one of the above claims. 
	 For the purpose of this Office action, the claims 20-39 will be examined as best understood by the examiner.
Claim Objections
6.	Claims 21-35 and 39 are objected to because of the following informalities:  “The pump” should be changed to --The screw spindle pump--.   Appropriate correction is required.
7.	Claims 20, 23, 25-27, 29 and 36-38 are objected to because of the following informalities:  “the abutment section” should be changed to --the pressure-side abutment section--.   Appropriate correction is required.
8.   	Claims 36 and 38 are objected to in that, the claimed “a fuel delivery assembly”, “a fuel delivery unit”, “a swirl pot” and “an internal combustion engine” should be given reference numeral in the specification and drawings. Otherwise, the language not depicted with reference numerals in the specification and contained in the drawings should be removed from the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 20, 23 and 36-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albrecht (Publication Number DE 4123384).    
	Regarding claim 20, as shown in Fig. 1, Albrecht discloses a screw spindle pump 1, 2 comprising at least two screw spindles, comprising: a drive spindle 1; and a running spindle 2 that runs oppositely with respect to the drive spindle; a pump housing 3 configured to receive the at least two screw spindles; wherein the at least two screw spindles 1, 2 and at least the pump housing 3 form delivery chambers, which move from a suction side 11 of the pump to a pressure side 10 
	Regarding claim 23,  Albrecht discloses a pump cover, which abuts against the pressure-side abutment section of the pump housing 3, wherein the pressure-side abutment section forms, in combination with a pressure region of the pump cover, which is close to the interface and, during a rolling, is encapsulated, and at the same time sealingly enclosed, with the abutment section by the sheet-metal casing, the rolling region of the pump.
Albrecht discloses 
	Regarding claim 36, Albrecht discloses  a fuel delivery assembly comprising: an electric motor 4; and a screw-spindle pump1, 2 comprising at least two screw spindles, comprising: a drive spindle 1; and a running spindle 2 that runs oppositely with respect to the drive spindle; a pump housing configured to receive the at least two screw spindles; wherein the at least two screw spindles 1, 2  and at least the pump housing 3 form delivery chambers, which move from a suction side 11 of the pump to a pressure side 10 of the pump due to a rotation of the screw spindles;  - 5 - LEGAL\43867588\1 14533.0001.000/464138.000an 
	Regarding claim 37,  Albrecht discloses wherein the electric motor 4 and the screw-spindle pump 1, 2 are rolled together with a sheet-metal casing 9, which encapsulates the electric motor completely and the pump stage only partially.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.   
10.	Claim 35 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht.
Albrecht discloses the invention as recited above; however, Albrecht  fails to disclose at least one of the pump housing 3 and the pump cover being formed as an injection molding.
The “at least one of the pump housing and the pump cover being formed as an injection molding” is being treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2113.  Thus, even though Albrecht is silent as to the process the at least one of the pump housing 3 and the pump cover being formed as an injection molding, it appears that the product in Albrecht would be the same or similar as that claimed. 
Applicant also notes that the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695,697,227 USPQ 964,966 (Fed. Cir. 1985). A product-by-process .  
11.	Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Albrecht in view of Eck et al. (Eck) US Patent Application Publication Number 2009/0255515A1).     
	Albretcht disclose a fuel delivery assembly having an electric motor 4; the screw spindle pump as claimed in claims 20 and 36; wherein the screw-spindle pump 1, 2 is driven by the electric motor 4; and wherein the installation position of the pump 1, 2 with respect to the electric motor 4 is statically determined. However, Albretcht fails to disclose a swirl pot in which the fuel delivery assembly is arranged to deliver fuel from the swirl pot to an internal combustion engine.	
	As shown in Figs. 1-3,  Eck teaches a fuel delivery unit for use in a fuel tank of a vehicle, having a swirl pot 1 in which the a electric motor and the screw-spindle pump are arranged for fuel to be delivered from the swirl pot 1 to an internal combustion engine (see col. 3, lines 7-32). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the screw-spindle pump being used in the fuel delivery unit for use in a fuel tank of a vehicle, as taught by Eck in the modified Albrecht apparatus, since the use thereof would have reduced the manufacturing cost of the delivery fuel from the swirl pot to the internal combustion engine.

Allowable Subject Matter
12.	Claims 21-22, 24-34 and 39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Prior Art
13.	The IDS (PTO-1449) filed on May 26, 2021 and Dec. 230, 2019 has been considered.  An initialized copy is attached hereto.  
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of five patents: Cowles (U.S. Patent Number 3,097,359), Gibbons (U.S. Patent Number 4,940,394), (U.S. Patent Application Publication Number 2004/0241016), Metz (U.S. Patent Application Publication Number 2015/0240810) and Albrecht (Publication Number DE4308755), each further discloses a state of the art.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746